DETAILED ACTION

Regarding Claims: 5-10, 12, 14-16, 18-19, 21-23, 25-29, 33-34, 36-48: Canceled.
          Regarding Claims 30, 31 and 32: Withdrawn 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11, 13, 17, 20, 24, 35-36, 50, 52-53, 55-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          The claim recites detecting which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output,” but said limitation is broader than what is disclosed in the original disclosure. Note that the earlier limitation see pages 19-21 in the original disclosure) (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-4, 11, 13, 17, 20, 24, 35, 50, 52-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al., US-PGPUB 2014/0298906 (hereinafter Tzidon) (cited by the Applicant) in view of Trusov et al., US-PGPUB 2018/0066961 (hereinafter Trusov)

          Regarding Claim 1. Tzidon discloses an inertial measurement system (Abstract), comprising: at least one sensor cluster comprising a plurality of inertial sensors for sampling at least one of acceleration and angular velocity of said at least one sensor cluster with respect to each axis in a plurality of axes of a reference frame, and for producing individual outputs associated with said at least one of acceleration and angular velocity, at least three of said inertial sensors said sampling with respect to each same respective said axis (Figs. 2A-4; Paragraphs [0023]-[0024), and
combining said individual outputs to yield respective combined outputs (Figs. 5-6), detecting which of said individual outputs diverges from at least one of their inter-comparison and its respective combined output, (Paragraph [0024], may vary with respect to each other; the difference between summed and reference; Paragraph [0035]), said processing engine configured to dynamically self-calibrate a parameter of those said inertial sensors whose said individual outputs were detected to diverge (Paragraph [0032]-[0033], stored data used to compensate for misalignment; Paragraph [0034], compensation calculations)

Tzidon does not disclose dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, wherein said parameter includes individual scale factor of those said inertial sensors whose said individual outputs were detected to diverge 

Trusvo discloses dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, wherein said parameter includes individual scale factor of those said inertial sensors whose said individual outputs were detected to diverge (Abstract; Paragraphs [0002]-[0005]; [0010]-[0012]; [0015]-[0032]; Figs. 1-4; scale factor and thermal model)

          At the time of the invention filed, it would have been obvious to a person of ordihnary skill in the art to use the teaching of Trusov in Tzidon and dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said 

          Regarding Claim 3. Trusov discloses parameter further includes individual bias of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying individual bias corrections (Paragraph [0002], bias error due to non-modelability and instability of bias versus temperature characteristics; Paragraph [0021])

          Regarding Claim 4. Tzidon discloses said inertial sensors are selected from at least one of type: accelerometers configured to measure acceleration, and gyroscopes configured to measure angular velocity (Paragraph [0022])

          Regarding Claim 11. Tzidon discloses said processing engine is configured to receive auxiliary external data from at least one external device that is at least one of: an external inertial navigation system (INS), a satellite navigation system, another sensor cluster, an external calibration device, a computer, and an input/output (I/O) interface (Paragraph [0022])

          Regarding Claim 13. Trusov discloses said processing engine is configured to initially perform at least one of: time-wise synchronizing said individual outputs of said Paragraph [0003], calibrating sensors)

          Regarding Claim 17. Tzidon discloses said processing engine is further configured to perform one of: estimate revised combined outputs to at least part of said individual outputs; estimate revised combined outputs from only those said individual outputs not diverging from their respective said combined output; and estimate revised combined outputs from all respective said individual outputs (Fig. 6, corrected inertial measurement; Paragraph [0034])

          Regarding Claim 20. Trusov discloses said processing engine is configured to perform at least one of: determine respective re-calibration parameters for those said individual outputs diverging from their respective said combined output and update said calibration parameters with said re-calibration parameters, and determine respective re-synchronization parameters for those said individual outputs diverging from their respective said combined output and update said synchronization parameters with said re-synchronization parameters (Paragraph [0004], updating)

          Regarding Claim 24. Trusov discloses said processing engine is configured to further dynamically self-calibrate at least one of: a non-linearity error of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying non-linearity corrections, a thermal gain error of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying Fig. 3, usage of thermal model, 120)

          Regarding Claim 35. Tzidon discloses an in-use self-calibrating inertial measurement method for minimizing errors of at least one inertial measurement unit (IMU) associated with calibration parameters (Abstract), comprising:
sampling at least one of acceleration and angular velocity with respect to at least one axis in a plurality of axes of a reference frame, producing a plurality of individual outputs associated with said acceleration and angular velocity for said at least one axis (Figs. 2A-4; Paragraphs [0022]-[0024]);
combining said individual outputs to yield respective combined outputs (Figs. 5-6),
detecting which of said individual outputs diverges from at least one of their inter-comparison and its respective combined output, according to a decision rule with respect to at least one feature (Paragraph [0024], may vary with respect to each other; the difference between summed and reference; Paragraph [0035]); estimating revised combined outputs for said individual outputs, according to said detecting (Paragraph [0032]-[0033], stored data used to compensate for misalignment; Paragraph [0034], compensation calculations; Fig. 6)

Tzidon does not disclose determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said 
 
Trusov discloses determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge (Abstract; Paragraphs [0003]-[0005]; [0010]-[0012]; [0015]-[0032])

          At the time of the invention filed, it would have been obvious to a person of ordihnary skill in the art to use the teaching of Trusov in Tzidon and determine respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, so as to accurately obtain inertial sensor measurements.  

          Regarding Claim 49. Tzidon discloses estimating revised combined outputs for said individual outputs according to said detecting (Fig. 6, corrected inertial measurement; Paragraph [0034])

          Regarding Claim 50. Trusov discloses applying an initial calibration to said calibration parameters associated with said individual outputs, prior to said producing [0010]-[0012]; [0015]-[0032])

          Regarding Claim 52. Tzidon discloses the method steps are performed at least one of separately for each physical property being sampled, and jointly for different physical properties being sampled (Paragraphs [0023]-[0024], linear and rotational accelerations using accelerometers and gyroscopes)

          Regarding Claim 53. Tzidon discloses said estimating revised combined outputs is from only those said individual outputs not diverging from their respective said combined output (Paragraph [0024], Paragraph [0034], when the summed measurements do not have any sensor that varies or diverges)

          Regarding Claim 55. Trusov discloses said calibration parameters are selected from a list consisting of: scale factor; cross-axis sensitivity; bias; alignment; non-linearity; thermal bias; thermal gain; and gyroscopic inertial bias (Paragraph [0002])

          Regarding Claim 56.  Tzidon discloses detecting kinematical properties during operation of said IMU (Fig. 2A, Paragraph [0024], linear acceleration or rotational acceleration), each of said inertial sensors has its respective operating dynamic range and characteristic sensor response, at least part of said inertial sensors having different and partially overlapping operating dynamic ranges (accelerometers and gyroscopes); Paragraph [0023], combining or summing to form a single combined reading)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al., US-PGPUB 2014/0298906 in view of Trusov, US-PGPUB 2018/0066961 as applied to Claim 1, and further in view of Anderson et al., US-PGPUB 2018/0164341 (hereinafter Anderson)

          Regarding Claim 2. The modified Tzidon does not disclose said parameter further includes individual cross-axis sensitivity of said inertial sensors whose said individual outputs were detected to diverge, by respectively applying individual cross-axis corrections.

Anderson discloses using cross-axis sensitivity calibration parameter for the acceleration measurements to obtain a true acceleration values (Abstract; Paragraph [0025]-[0026])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Anderson in the modified Tzidon and have said parameter further includes individual cross-axis sensitivity of said inertial sensors .  

7.          Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon, US-PGPUB 2014/0298906 in view of Trusov, US-PGPUB 2018/0066961 as applied to Claim 35, and further in view of Kimura et al., US-PGPUB 2016/0341579 (hereinafter Kimura)

          Regarding Claim 51. Tzidon disclose summing the measurements from the inertial sensors (Paragraph [0024]; Fig. 6)

The modified Tzidon does not explicitly disclose performing synchronization to said individual outputs, according to synchronization parameters, prior to said producing.

Kimura discloses performing synchronization to inertial sensors according to synchronization parameters prior to said producing (Abstract; Paragraph [0108]; Paragraph [0044]; Paragraph [0065]; Paragraph [0111]-[0112]; Figs. 10; Figs. 11; Paragraph [0029]; Paragraph [0032]; Paragraph [0034])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kimura in the modified Tzidon and perform  to said individual outputs, according to synchronization parameters, prior to said producing, so as to accurately determine inertial indications.

          Regarding Claim 54. Kimura discloses determining respective re-synchronization parameters for those said individual outputs diverging from their respective said combined output (Paragraph [0080]-[0083]; Figs. 10, 11)

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
          In regard to the 112 rejection, the Examiner respectfully disagrees. Foremost, the current 112 rejection is on the lack of written description, and not on the enablement (i.e., how to make and use of the invention) and they are separate requirements, as discussed in Ariad. 
          To satisfy the written description requirement, a patent specification must describe the claimed invention in "sufficient detail" (including "how" in inventor's own particular way) that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as see Lockwood vs American Airlines, 107 F.3d at 1572, 41 USPQ2d at 1966 (1997)). 
          Furthermore, for written description, the question is not about how one of ordinary skill in the art "could" carry out the invention or "predict" with a reasonable degree of confidence, but rather, the recognition of the "possession" by the inventor by one of ordinary skill in the art (see Martin vs Mayer, 823 F2d 500, 3 USPQ2d 1333 (CAFC 1987). Id., at 1337, Jepson vs Coleman 314 F2d 533 (CCPAA 1963), "It is not a question of whether one skilled in the art "might" be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.” Furthermore, importantly, showing of enablement does not mean satisfying of the written description (see In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) “conclusive evidence of a claim’s enablement is NOT equally conclusive of that claim’s satisfactory written description”).
          Having said that, the problem with the instant claim is that the scope of the claimed invention is broader than what is disclosed in the original disclosure, in that they cover any ways to make said detecting of diverging individual outputs, whereas the original disclosure only discloses fuzzy logic and thresholding. This reasoning is consistent with the Courts’ decision in LizardTech (see LizardTech, 76 USPQ2d 1724, US Court of Appeals Federal Circuit, Id., 1731), which discusses the problem due to the scope of the claim being broader than what is disclosed in the specification. To further explain, suppose the Applicant had invented a particular bicycle, but is claiming a vehicle with wheels. Thus the Examiner is asking where in the original disclosure that It is advised that the Applicant include thresholding to overcome the 112 rejection.

         In regard to the 103 rejection, Applicant argues that 1) Prior arts fail to teach “detecting which of said individual outputs diverge from at least one of their inter-comparison and its respective combined outputs, 2) determining respective re-calibration parameters for those diverging said individual outputs, and 3) updating, during operation and during movement of said inertial measurement system, said calibration parameters with said re-calibration parameters of said individual outpus that were detected to diverge.” and 4) additional factors that distinguish the prior arts from the claimed invention, including discussion on Trusov and inoperative or ineffectual combination.
          In Response, the Examiner respectfully disagrees. Tzidon discloses various vectors in Fig 2B (Paragraph [0024]), including Vs, single Veq and Vref, and the variation in direction and magnitude that show which of said individual outputs diverge from inter-comparison as claimed. Furthermore, necessary corrections on individual sensors are done to compensate for variations from a reference frame (Paragraph [0034]), and this would be accomplished by knowing different variations in individual outputs. 
Abstract; Paragraphs [0002]-[0005], correcting scale-factor and bias error, updating; [0010]-[0012]; [0015]-[0032]; Figs. 1-4; scale factor and thermal model) as scale factor and bias error in inertial sensing system is corrected. For these reasons, Tzidon, in combination with Truzov, discloses as claimed.
         Furthermore, and overall, Applicant seems to be trying to individually pick out different features from the prior arts in making an argument, including discussion on inoperative or ineffectual combination, but Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references (In reKeller, 642 F.2d 413, 208 USPQ 871, 881 (CCPA 1981)), and that the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art (In reKeller, 642 F.2d 413, 208 USPQ 871, 881 (CCPA 1981), In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed Cir 1983), “It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review”, and In reNevelt, 482 F.2d 965, 179 USPQ 224 (CCPA 1973), “combining the teachings of references does not involve an ability to combine their specific structures”). In short, while the Tzidon teaches plurality of inertial sensor system and determining diverging 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865